Title: To Thomas Jefferson from C. W. F. Dumas, 24 July 1788
From: Dumas, Charles William Frederick
To: Jefferson, Thomas


          
            
              Monsieur
            
            Lahaie 24 Juillet 1788
          
          J’ai vu la Lettre que votre Excellence a écrite dernierement à Mr. Luzac, et Elle aura vu par son Supplément du 22, No. LIX, qu’il en fait fidele usage. Je lui avois déjà témoigné mon mécontentement sur l’insertion de la Lettre malintentionnée, prétendue de N. York du 26 Avril, tirée de certaine Gazette du 24 Juin, et copiée dans son Supplément No. LIII, et prié de se tenir en garde contre de semblables pieces anonymes, tandis que je lui fournissois des intelligences plus sures, que je lui garantissois.
          Une Lettre d’Amsterdam, du 21 du courant, m’apprend, “that by a Ship arrived the same day from N. York, there are Letters up to the 10th ulto. by which the appearances for the accession of the State of N. Yk. to the new federal plan are less flattering than before, the Members elected for that Convention being two thirds antifederalists. Yet there was a Chance, that if nine States had come in, N. York could do the like thro’ policy”—[Nous ne nous en flattons pas trop]—“The accounts of Virginia and N. Carolina were promising, and all seem to think, the new Government would be decided upon the Beginning of July”.
          Nous espérions, les amis et moi, que 12 Etats s’y conformeroient, et nous sommes vraiment mortifiés qu’un Etat principal comme celui de N. Yk. tant pour le Commerce que pour son local, reste en défaut pour se faire ensuite tirer l’oreille par de longs pourparlers. Quoiqu’il en soit, dans mon opinion tout doit finalement tourner bien; et j’aime à me persuader, que le mois d’Août ne se passera pas sans que j’en reçoive la nouvelle positive, tant de Votre Excellence que de nos amis d’Amsterdam.
          Vous verrez, Monsieur, par la Dépêche ci-jointe, combien de bonnes gens sont encore en ce pays sur le Lit de roses de Montezuma. Je me recommande à votre bon souvenir, et suis avec grand respect, de Votre Excellence, Le très-humble & très-obéissant serviteur,
          
            C W F Dumas
          
        